Citation Nr: 9905520	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (the RO).  


FINDINGS OF FACT

1. The veteran served on active duty in the United States 
Army from August 1942 to October 1945.

2. The veteran's military occupational specialty was 
warehouse foreman.  He did not engage in combat.

3. Hearing loss was first diagnosed in 1986, forty years 
following the veteran's separation from service.

4.  The preponderance of the credible and probative evidence 
of record shows that the veteran's bilateral hearing loss was 
sustained years after service and is not related to any 
incident of service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during military 
service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In essence, he contends that his 
currently diagnosed hearing loss is due to noise exposure 
during World war II, specifically explosions during his 
service in the European Theater.

Initially, it is noted that the veteran's service medical 
records are not on file and were apparently destroyed in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Board recognizes that there is 
a heightened obligation to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule in 
cases, such as this, in which records are presumed to have 
been or were destroyed while the file was in the possession 
of the government. See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. pp. 83, 85 (1992).

In this case, the RO was unsuccessful in obtaining service 
medical records from potential alternate sources.  However, 
the RO was able to obtain extracts of morning reports which 
indicate that the veteran was absent from duty from December 
4, 1942 to December 7, 1942, when he was returned to duty. He 
was treated for an undefined condition which occurred in the 
line of duty. 

Factual Background

The veteran's military occupational specialty was listed in 
both his Enlisted Record and Report of Separation [AGO Form 
53-55] and his Separation Qualification Record [AGO Form 100] 
as warehouse foreman.  The Separation Qualification stated 
that the veteran spent one month in basic training, 18 months 
as a warehouse foreman and 19 months as a supply clerk. 

In the veteran's Enlisted Record and Report of Separation, 
under item # 32, "Battles and Campaigns" are listed 
"Normandy; Northern France; Central Europe".

The veteran filed an initial claim of entitlement to service 
connection for bilateral hearing loss in January 1997.  
Subsequently, the veteran submitted audiological reports from 
Kaiser Permanente dated from January 1986 to February 1997 
indicating bilateral hearing loss.  Attached to the 
audiological examinations was a January 1996 report from 
Damianos Kyriakopouous, M.D., a specialist in otolaryngology.  
Dr. Kyriakopousous reported that the veteran presented with 
bilateral hearing loss, gradual over several years.  It was 
noted that the veteran had a strong family history of hearing 
loss which included the veteran's father and grandmother.  A 
history of noise exposure as a truck driver was also noted.  
There was also a history of recurrent ear infections in the 
veteran's childhood.  An audiology examination revealed 
bilateral moderate severe to profound sensorineural loss.  
The impression was bilateral sensorineural loss, most likely 
hereditary, and family history of hereditary hearing loss.  

In a statement dated in January 1997, a friend of the veteran 
stated that he noticed that the veteran had a hearing problem 
after his service in World War II.  He stated that the 
veteran was in the 2nd wave of landing on Omaha Beach in June 
1944 and "fought all the way to Germany". 

A VA audiological examination was conducted in April 1997.  
At that time, the veteran reported longstanding bilateral 
hearing loss with better understanding ability on the right 
side.  He reported a significant decrease in hearing starting 
approximately 10 years earlier.  He reported a negative 
history of middle ear pathology or surgery.  The veteran 
reported a positive history of extensive military noise 
exposure and negative history of occupational noise exposure.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
100
>105
>105
LEFT
65
65
80
85
>105

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 2 percent in the left ear.  
The impression was probable bilateral moderate to profound 
sensorineural loss with unclear degree of non-organic 
overlay.  

In a February 1999 memorandum for the record, Dr. Nikita 
Tregubov, M.D., (Dr. T.), a senior medical consultant for the 
veteran's service organization, reported that the veteran's 
service records reflected that his military occupational 
specialty was in the supply field.  He reported that the 
veteran's separation documents indicate that he participated 
in several battles and campaigns, including the Battle of 
Normandy.  Dr. T. reported that the veteran was exposed to 
loud noise during service.  It was noted that the veteran's 
post-service history was insignificant for noise exposure.  
Dr. T. concluded that given the type of hearing loss the 
veteran has, coupled with the fact that his post military 
history is insignificant for noise exposure, it was as likely 
as not that the current disability was the result of noise 
exposure sustained during service.  The veteran's 
representative, in a February 1999 Informal Hearing 
Presentation, waived RO consideration of this opinion.  See 
38 C.F.R. § 20.1304(c) (1998). 

Relevant Law and Regulations

Under pertinent law and VA regulations, service connection 
may be granted for permanent hearing loss which is 
attributable to military service.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  In cases in which 
sensorineural hearing loss is involved, service connection 
may be granted if permanent hearing loss appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In addition, 38 U.S.C.A. § 1154(b) (West 1991) provides that, 
with respect to combat veterans, "The Secretary shall accept 
as sufficient proof of service-connection . . . satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary." See also 38 C.F.R. 
§ 3.304(d) (1998).

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. §1154 provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service, it 
does not provide a basis to link etiologically the 
appellant's service to the current condition.  See Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 
Vet. App. 498, 507 (1995). 

In Caluza v. Brown, the Court set forth the three elements 
required for a "well-grounded" claim for service connection; 
they are: (1) evidence of a current disability as provided by 
a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence. 7 Vet. App. 498, 506.

Analysis

As an initial matter, the Board finds that the veteran has 
presented a well-grounded claim under 38 U.S.C.A. § 5107(a).  
There is evidence of current ear disabilities. 
Furthermore, the Board assumes (for the limited purpose of 
determining whether a claim is well grounded) the 
truthfulness of the veteran's statements to the effect that 
he was exposed to very loud explosions during service.  
Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).
Finally, there is nexus evidence between military service and 
the current disability in the form of the Dr. T's February 
1999 statement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Since a well-grounded claim has been established, the Board 
moves on to evaluate the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).
  
The Board has the duty to assess the credibility and weight 
to be given to the evidence. See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.

The evidence in favor of the claim includes the veteran's and 
his buddy's assertions to the effect that he was exposed to 
loud noises in combat situations in Europe during World war 
II.  Also in favor of the claim is Dr. T.'s February 1999 
opinion that the veteran's current bilateral hearing loss is 
the result of noise exposure sustained during service.  Dr. 
T. evidently based his statement, at least in part, on the 
"Battles and Campaigns" section of the veteran's Enlisted 
Record and Report of Separation.  Dr. T. also stated that the 
veteran's "post-military history is  
Insignificant for noise exposure."

The evidence against the veteran's claim includes the fact 
that the veteran was not diagnosed with bilateral hearing 
loss until many years after service.  The evidence further 
indicates that the reported onset of hearing loss was 
"gradually over several years"  (January 1996 private 
medical record) or "a significant decrease in hearing 
starting about 10 years ago (April 1997 VA examination 
report).  Moreover, the veteran's treating physician, Dr. 
Kyriakopoulis, opined that the veteran's hearing loss was 
most likely hereditary.  Finally, the veteran's medical 
history, as reported to Dr. Kyriakopoulis in January 1996, 
indicates industrial noise exposure when the veteran 
performed duties as a truck driver.  Significantly, the 
veteran did not mention any noise exposure in service to Dr. 
Kyriakopoulis.

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators . . ." Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The Board has concluded that the veteran did not engage in 
combat with an enemy during his service.  38 U.S.C.A. § 
1154(b).  While the Normandy, Northern France, and Central 
Europe Campaigns are listed on veteran's Enlisted Record and 
Report of Separation there is no objective evidence that the 
veteran actually engaged in combat with the enemy.  His 
military occupational specialty was warehouse foreman, and 
the record does not reflect the veteran was awarded any 
combat decoration or medal.

Although the Board notes that the "buddy" statement 
indicates that the veteran "was in the second wave of 
landing on Omaha Beach in June 1944 and fought all the way to 
Germany", there is no indication that the person making the 
statement was there or was even in the United States Army.  
The veteran, while acknowledging in his Substantive Appeal 
[VA Form 9] that he was part of a supply unit, in essence 
claims to have been exposed to loud noises while delivering 
supplies to the front. He acknowledges, however, that there 
is no record of any incident of exposure to enemy fire or 
loud noises.

The veteran's Enlisted Record and Report of Separation only 
establishes that the veteran was present during the Normandy, 
Northern France, and Central Europe Campaigns.  The veteran's 
duties were inconsistent with combat status.  There is no 
objective evidence of his exposure to combat.  Accordingly, 
the Board determines that the provisions of 38 U.S.C.A. 
§ 1154(b) is not for application.  

The Board, after a review of all of the evidence of record, 
chooses to place greater weight on the veteran's treating 
physician's opinion, which attributes the veteran's bilateral 
hearing loss to hereditary factors, than it does on the 
opinion of Dr. T, which states that it is as likely as not 
that the veteran's current hearing loss is due to noise 
exposure during World War II. 

In essence, the Board believes that Dr. T.'s opinion is based 
on two inaccurate factual premises:  (1) the veteran was 
exposed to "loud noise/acoustic trauma" due to 
participation "several battles and campaigns, including the 
Battle of Normandy" and (2) "his post-military is 
insignificant for noise exposure".  

The Board observes that Dr. T. concluded that the veteran 
engaged in combat and was exposed to noise/acoustic trauma 
thereby.  However, as stated above, the mere presence of the 
veteran in the European Theater during said campaigns is not 
enough to conclude combat exposure for VA purposes.

Although Dr. T. reported that he carefully reviewed the 
veteran's claims file in conjunction with his opinion, it is 
clear that in the veteran's medical history, as provided to 
his treating physician in January 1996, there is no reference 
to noise exposure during service.  To the contrary, the 
veteran reported noise exposure as a truck driver and a 
family history of hearing loss.  

The Board notes that the "treating physician rule" that 
gives the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans benefits claims.  See Van Slack v. Brown, 5 Vet. 
App. 499 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).   However, although the Court has specifically 
rejected the "treating physician rule", the Board is 
obligated to articulate reasons or bases for rejecting the 
medical opinion of a treating physician. Guerrieri, 4 
Vet.App. at 470-1. In this case, the Board sees no reason for 
rejection of  the conclusion of Dr. Kyriakopoulis that the 
veteran's hearing loss was "most likely [ due to] 
heredity".  Dr. Kyriakopoulis had occasion to interview and 
examine the veteran personally.  The same cannot be said of 
the February 1999 statement of Dr. T. that "it is as likely 
as not that his current hearing loss is the result of noise 
exposure sustained while on active duty during World War 
II."   

The Board finds that the veteran's statements made 
contemporaneous with his medical treatment to be more 
probative than statements made in conjunction with a claim 
for monetary compensation.  Dr. T. clearly relied upon 
statements by the veteran which are contradicted by the 
medical history of record.  Dr. T.'s opinion was not based on 
an accurate factual foundation, and the Board finds that such 
an opinion lacks is of little probative value as to the issue 
of service connection for hearing loss.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).

The Board places much greater weight of probative value on 
the other medical records in the veteran's claims folder, 
which indicate the onset of hearing loss many decades after 
service and which point to other, non service, reasons for 
his hearing loss [post-service noise exposure and hereditary 
factors]. 

The Board observes that although the veteran's service 
medical records are missing and are presumed to be lost, he 
does not contend that he was diagnosed with hearing problems 
in service or that such records, if available, would show 
treatment for acoustic trauma or would otherwise corroborate 
his statements concerning his experiences in the European 
Theater during World War II.  Nor has the veteran pointed to 
other evidence which might be available which would tend to 
support his claim.  The loss of the service medical records, 
although regrettable, does not tend to change the outcome of 
the case.

Accordingly, the preponderance of the evidence does not 
support the conclusion that bilateral hearing loss was 
incurred in or aggravated by service.  For the reasons and 
based stated above, the veteran's claim of entitlement to 
service connection for this disorder is denied. 


ORDER

Service connection for bilateral hearing loss is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

